Citation Nr: 0721004	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether entitlement to 
service connection is warranted.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from July 1990 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The RO previously denied the veteran's claim for service-
connected PTSD in June 2002 on the basis that she had not 
replied to a letter requesting information about her in-
service stressors.  The appeal period for that decision 
subsequently expired and the decision became final.  The 
veteran sought reconsideration of this claim and filed "new 
and material evidence" in the form of additional information 
regarding her claimed stressors.

The RO reopened the claim, but again denied the veteran's 
claim in a Rating Decision dated March 2004.  Specifically, 
the RO indicated that the veteran had failed to provide 
adequate evidence of required in-service stressors.  The 
veteran filed a timely notice of disagreement in July 2004 
and requested a hearing before a decision review officer 
(DRO).  The veteran testified at the hearing in August 2005.

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

As the Board concludes below that the claim was properly 
reopened based on the receipt of new and material evidence, 
the issue of whether entitlement to service connection is 
warranted is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
FINDINGS OF FACT

1.  In June 2002, the RO denied service connection for post-
traumatic stress disorder (PTSD).  The veteran was notified 
of that decision in a letter dated June 28, 2002, and did not 
appeal.

2.  Some of the evidence received since June 2002, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the PTSD claim, or raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2006).

2. New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, every piece of evidence 
submitted by the veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  The veteran was notified of the 
June 2002 denial of her claim for service connection for 
PTSD.

A notice of disagreement (NOD) must express dissatisfaction 
or disagreement with a denial of a claim and a desire to 
contest the result.  38 C.F.R. § 20.201.  Although any 
communication from the claimant will be liberally construed, 
it still must be expressed in terms that can reasonably be 
construed as disagreement with a denial and desire for 
appellate review.  Id.  After the June 2002 denial, the RO 
did not receive additional statements or documents pertaining 
to the PTSD claim from the veteran or her representative 
until December 2003.  Since she did not express disagreement 
with the prior denial within the one-year appeal period, the 
June 2002 RO determination became final.

As noted above, in December 2003, the RO received another 
claim from the veteran which indicated that she was seeking 
service connection for PTSD.  Since the claim had been 
previously denied, the claim was properly characterized as a 
claim to reopen.  VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The March 2004 RO decision appears to have reopened the 
veteran's service connection claim and then denied it on the 
merits.  The Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection for the 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. § 
7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits a 
claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The evidence received subsequent to the June 2002 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board concludes that there is new and material evidence 
in this case. Specifically, VA received a completed form and 
narrative from the veteran concerning her claimed stressors 
in March 2004.  In addition, the veteran testified at a 
hearing at the RO in August 2005.  The statement and the 
testimony provided new and potentially verifiable stressor 
information that was not previously of record that if 
verified could substantiate her claim for service connection 
for PTSD.  Prior to the March 2004 submission, the veteran 
had not provided the RO with potentially verifiable stressor 
information.  Assuming the credibility of this evidence, see 
Justus, supra, the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the evidence received 
subsequent to June 2002 is new and material and serves to 
reopen the claim for service connection for PTSD.  The Board 
can, at this point, now remand the claim, as the RO also 
appeared to reopen the claim and consider it on the merits in 
the March 2004 RO decision and in the February 2005 statement 
of the case (SOC).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006), imposes obligations on VA in terms 
of its duties to notify and assist claimants. Initially, the 
Board observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) is 
granted.


REMAND

VA medical records on file document that the veteran has been 
diagnosed with PTSD.  There is no evidence in the file 
showing the veteran participated in combat, such as a combat-
related military occupational specialty (MOS) or award.

The veteran's record of assignments indicates that while she 
was in Saudi Arabia, she had a principal duty as a clerk 
typist.  She was assigned to a unit designated as "HHC 1/10 
1AVN BDE FT RUCKER AL."  The veteran's military occupational 
specialty is listed as "71L10."  The veteran also testified 
before the DRO that once arriving in Saudi Arabia, her 
primary responsibilities involved attachment to a fire 
fighting unit.  

The veteran provided evidence of four in-service stressors in 
support of her service-connection claim: (1) a January 1991 
incident at Khobar Towers in which the veteran reports that 
"the alarm that signals incoming bombs went off" and that 
she became terrified when she had extreme difficulty putting 
on a gas mask; (2) a February 1991 incident while the veteran 
was staying at "Tent City" in which her unit was called to 
put out a smoldering fire and she saw burned body parts; (3) 
a February 1991 incident in which the veteran saw the burned 
bodies of Iraqi soldiers while riding in a convoy; (4) a 
February 1991 incident while the veteran was staying at an 
airplane hangar in "Ad Dammon ? Port" where she was 
"scared half to death" because she could not differentiate 
between constantly operating forklifts and possible attacks.  
The Board notes that no effort has been made to verify any of 
the claimed stressors because the RO determined there was 
insufficient detail to seek verification of the alleged 
stressors.  However, the veteran was only in Saudi Arabia for 
three months and, at a minimum, unit records from that period 
of time should be obtained as they may assist in the 
corroboration of the stressors.  

The claims file indicates that the veteran had applied for 
disability benefits from the Social Security Administration 
(SSA).  Although these records may not provide any additional 
information concerning her stressors, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, 
attempts should be made to determine if she is in receipt of 
SSA disability benefits and if so the AMC should attempt to 
obtain these records.

In addition, the veteran reported in her original claim that 
she received treatment for PTSD from the New Orleans VA 
Medical Center from July 1994 on.  The RO has only obtained 
recent VA medical records in connection with the claim.  On 
remand, VA should attempt to obtain additional treatment 
records that are not of record.   The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if the records are unavailable.

2.  The RO should obtain those VA medical 
records pertaining to the veteran, which 
have not already been obtained and made a 
part of the claims folder, from the New 
Orleans VA Medical Center from July 1994 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  
The RO should also seek to obtain any 
other evidence that is identified by the 
veteran as relevant while the case is in 
remand status, provided that any necessary 
release form is completed.  

3.  The RO should send a letter to the 
veteran, notifying her that she can submit 
alternate sources of records, to include 
but not limited to "buddy statements" or 
letters / diaries that were written by her 
contemporaneous to the claimed events in 
support of her claim.  "Buddy 
statements" refer to letters or other 
correspondence from other veterans who 
served with the veteran in this case.  
Such service "buddies" may be able to 
assist in corroboration of the veteran's 
in-service stressors.    

4.  The RO should prepare a letter asking 
the United States Army and Joint Services 
Records Research Center (JSRRC) to provide 
any information that might corroborate the 
veteran's alleged stressors in service 
(threat of an attack on the Khobar Towers 
in January 1991, a fire at "Tent City" 
in February 1991, riding past dead bodies 
in a convoy in February 1991, and a 
possible attack on "Ad Dammon" in 
February 1991).  Copies of the veteran's 
personnel records, DD214, and information 
concerning the claimed stressors should be 
enclosed with that request.  Any available 
unit records and unit histories pertaining 
to service in Saudi Arabia from January 
19, 1991 to April 16, 1991, should be 
requested from the JSRRC.  If indicated by 
the JSRRC, the RO should contact the 
National Personnel Records Center (NPRC) 
and/or the National Archives and Records 
Administration (NARA).  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

5.  If there is at least one objectively 
confirmed stressor (or sufficient evidence 
of combat such that a stressor does not 
need to be independently verified), the RO 
should also make arrangements with an 
appropriate VA medical facility for the 
veteran to be examined by VA in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
Any psychological testing should also be 
conducted at that time.  If the examiner 
concludes that the veteran meets the 
criteria for a PTSD diagnosis, the 
examiner is asked to express an opinion as 
to whether the PTSD is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service, and specifically, to a 
confirmed stressor.  (Note: only a 
confirmed stressor, or a combat stressor 
not needing to be independently verified, 
can serve as a viable basis for the 
diagnosis).  The claims folder should be 
made available to the examiner for review.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should also include a 
discussion of any and all relevant 
evidence submitted by the veteran's 
representative since the January 2006 
SSOC--in particular evidence received by 
BVA in May 2007.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


